Title: To Alexander Hamilton from Arthur St. Clair, 5 December 1792
From: St. Clair, Arthur
To: Hamilton, Alexander



PhiladelphiaDecember 5th 1792
Sir,

Your Letter of the 21st. September enclosing a Copy of an Order of the Senate relative to the Salaries, Fees and Emoluments of Persons holding Offices under the United States, and the actual Expenses and Disbursements attending the Execution of their respective Offices for one Year, came to hand a few days ago. You desire from me an Account of the Offices I hold, as Governor of the western Territory and superintendant of Indian Affairs, embracing those Objects, and for the period therein mentioned to end the first day of October last past. In Answer, Sir, I have to observe that, by the Resolve of Congress of the third of October 1787 the Office of Superintendant of Indian Affairs for the northern Department was united with that of Governor of the western Territory, and the Compensation that had been attached to that Office was added to the Salary of the Governor, making in the whole two thousand Dollars. That, since the establishment of the present Government, there has been no Appointment of a Superintendant and that, hitherto there has been no Fees, nor Emolument of any kind whatsoever beside the Salary.
It is not possible for me to give you, at this time an Account of the Expenses that regularly attend the discharge of the Office annually—nor of the Disbursements I have actually made. The last have been heavy, and have absorbed nearly the whole of the Salary; But, as a part, at least, of those Disbursements are out of the usual Course, having been incurred in the discharge of Duties specially directed by Congress, they cannot be fairly stated as incident to Office, and I expect a reimbursement.
The regular Expenses of the Governor will, however, be considerable for some Years to come; for, the Settlements are so distant and unconnected with each other—the Communications between them so difficult—the Manners of the People so dissimilar, as well as their Languages different, that, it seems to me, to be able to accommodate Laws to their different Situations, it will be necessary for the Governor of that Territory to visit all the Settlements once a Year at least, notwithstanding the extremes of them are nearly a thousand Miles apart. His Expenses on those Occasions cannot be estimated at less than five hundred Dollars especially when it is considered that, in the french Settlements bordering on the Wabash and Mississippi, Money is of less value than, perhaps, in any other part of the World. That, together with a small Sum for Stationery, House Rent, and Postage of Letters will [be] from the whole Disbursement, for the Government property, and should be considered as an annual Expense, altho, in present Circumstances, it may not be incurred. The Disbursements in that part which respect the Indians cannot be conjectured as they depend upon Circumstances entirely unforeseen. There is at present no regular Expense attending it, that I know of, except a Salary of sixty Pounds pr. Annum to an Interpreter at Pittsburgh. He was appointed by me; but whether he is continued or dismissed, I am not informed.
I have the honor to be   Sir   Your most humble Servant

A. St. Clair
The honorable Alexander HamiltonSecretary of the Treasury

